Exhibit 99.1 FOR IMMEDIATE RELEASE Tesoro Corporation Reports First Quarter Results SAN ANTONIO – May 4, 2011 - Tesoro Corporation (NYSE:TSO) today reported first quarter 2011 net income of $107 million, or $0.74 per diluted share compared to a net loss of $155 million, or $1.11 per diluted share for the first quarter of 2010. For the first quarter, the Company recorded segment operating income of $305 million compared to a segment operating loss of $125 million, excluding the $20 million write-off associated with the deferral of a capital project at the Los Angeles refinery in the first quarter a year ago.The increase in operating income is due to higher refinery throughput rates, a significant crude sourcing advantage and an improved margin environment. For the first quarter, the Tesoro Index of $10.54 per barrel (/bbl) gained more than $5/bbl or 100% from a year ago. West Coast benchmark diesel crack spreads were up nearly 140% over last year while gasoline crack spreads gained 35%.Strong Asian refining crack spreads, continued strength in US light product exports and feedstock advantages in the mid-continent drove crack spreads higher in the quarter.The Company captured a gross margin of $14.33/bbl. The Company’s strong margin performance relative to the index was driven by a significantly advantaged crude cost relative to benchmark crudes and a solid operating performance during the quarter. On the West Coast, discounts for foreign heavy crude oil relative to domestic alternatives widened year-over-year. In the mid-continent region, crude oils priced off WTI traded at a discount to waterborne crude oil benchmarks. Total throughput in the quarter was 561 thousand barrels per day (mbpd) or more than 84% of total crude oil capacity, up from 505 mbpd or 76% of capacity in the fourth quarter 2010.The improvement reflects less unplanned downtime, minimal turnaround activity and the benefit of the Anacortes refinery being back on-line for a full quarter. Direct manufacturing costs in the first quarter averaged $5.22/bbl, a decrease of over $0.50/bbl from the 2010 fourth quarter, excluding the benefit of $12 million in property damage insurance recoveries accrued last quarter.The improvement is consistent with our stated objectives of reducing operating costs and increasing throughput rates. Retail sales volumes were up year-over-year reflecting growth in the Company’s branded jobber/dealer segment with the addition of wholesale supply contracts for approximately 300 Shell-branded stations during the quarter.Same store sales were down slightly year-over-year.Retail segment operating income was $2 million, down $22 million from a year ago on lower retail fuel margins. Corporate and unallocated costs, net of $3 million of corporate depreciation and excluding a $46 million non-cash stock-based compensation expense primarily associated with stock appreciation rights, were $37 million in the first quarter. 1 “We had an excellent first quarter.Significantly higher refinery utilization rates and good progress on our EBITDA improvement initiatives combined with strong product crack spreads and price advantaged crude oil helped deliver outstanding earnings and cash flow for the first quarter,” said Greg Goff, President and CEO of Tesoro. Capital Spending and Liquidity Capital spending for the first quarter was $42 million. Turnaround spending was $9 million. Expectations for full year 2011 capital spending remain at $380 million, excluding expenditures on the recently announced expansion at the North Dakota refinery. The Company continues to plan for turnaround spending in 2011 of approximately $160 million.The Company ended the first quarter with $724 million in cash on the balance sheet and remained undrawn with $974 million of availability on the recently amended parent company revolving credit facility. Successful Public Offering of Tesoro Logistics LP On April 26, 2011, Tesoro Logistics LP (NYSE:TLLP) (“Tesoro Logistics”) closed its initial public offering of 14,950,000 common units, including the 1,950,000 unit over-allotment option that was exercised by the underwriters, at a price of $21.00 per unit, representing 48% of the outstanding equity of Tesoro Logistics. Net proceeds from the sale of the units were approximately $283 million. Additionally, Tesoro Logistics borrowed $50 million under its revolving credit facility to fund an additional cash distribution to Tesoro.Total net proceeds to Tesoro Corporation after all fees, expenses and cash retained by the partnership were approximately $330 million. Redemption of Junior Subordinated Notes Tesoro today also announced the redemption of the full amount of $150 million junior subordinated notes due in 2012. The redemption, at par, was completed today.Tesoro expects to continue to reduce total leverage and has targeted a ratio of total debt to total capitalization of 30% or less. 2 North Dakota Refinery Expansion On March 21, 2011, Tesoro Corporation announced plans to expand the crude oil throughput capacity at its Mandan, North Dakota refinery from 58 mbpd to 68 mbpd by the second quarter of 2012. During the past three years, the average crude oil throughput rate at the refinery was approximately 52 mbpd. Tesoro expects to supply the plant with additional crude oil from the burgeoning crude oil production in the nearby Bakken Shale/Williston Basin area via the Tesoro Logistics High Plains Pipeline system. The current expected capital investment for the expansion will be approximately $35 million. Public Invited to Listen to Analyst Conference Call At 7:30 a.m. CDT tomorrow morning, Tesoro will broadcast, live, its conference call with analysts regarding first quarter 2011 results and other business matters. Interested parties may listen to the live conference call over the Internet by logging on to http://www.tsocorp.com. Tesoro Corporation, a Fortune 150 company, is an independent refiner and marketer of petroleum products.Tesoro, through its subsidiaries, operates seven refineries in the western United States with a combined capacity of approximately 665,000 barrels per day.Tesoro's retail-marketing system includes nearly 1,200 branded retail stations, of which over 375 are company operated under the Tesoroâ, Shellâ, Mirastarâ and USA Gasoline™ brands. This earnings release contains certain statements that are "forward-looking" statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 concerning the market environment, expected expansionary projects and our expectations about capital spending.For more information concerning factors that could affect these statements see our annual report on Form 10-K and quarterly reports on Form 10-Q, filed with the Securities and Exchange Commission. We undertake no obligation to publicly release the result of any revisions to any such forward-looking statements that may be made to reflect events or circumstances that occur, or which we become aware of, after the date hereof." Contact: Investors: Louie Rubiola, Director, Investor Relations, (210) 626-4355 Media: Mike Marcy, Manager, External Affairs, (210) 626-4697 3 TESORO CORPORATION STATEMENTS OF CONSOLIDATED OPERATIONS (Unaudited) (In millions except per share amounts) Three Months Ended March 31, Revenues $ $ Costs and Expenses: Cost of sales Operating expenses Selling, general and administrative expenses 95 67 Depreciation and amortization expense Loss on asset disposals and impairments (a) 3 22 Operating Income (Loss) ) Interest and financing costs ) ) Foreign currency exchange gain 1 - Earnings (Loss) Before Income Taxes ) Income tax expense (benefit) 70 ) Net Earnings (Loss) $ $ ) Net Earnings (Loss) Per Share: Basic $ $ ) Diluted (b) $ $ ) Weighted Average Common Shares: Basic Diluted (b) (a) Includes a $20 million impairment charge related to refining equipment at our Los Angeles refinery for the three months ended March 31, 2010.Loss on asset disposals and impairments is included in refining segment operating income but excluded from the regional operating costs per barrel. (b) The assumed conversion of common stock equivalents produced anti-dilutive results for the three months ended March 31, 2010 and was not included in the dilutive calculation. 4 TESORO CORPORATION SELECTED OPERATING SEGMENT DATA (Unaudited) (In millions) Three Months Ended March 31, Operating Income (Loss) Refining $ $ ) Retail 2 24 Total Segment Operating Income (Loss) ) Corporate and unallocated costs ) ) Operating Income (Loss) ) Interest and financing costs ) ) Foreign currency exchange gain 1 - Earnings (Loss) Before Income Taxes $ $ ) Depreciation and Amortization Expense Refining $
